IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 CHRISTOPHER G. YANAKOS, SUSAN                 : No. 330 WAL 2017
 KAY YANAKOS AND WILLIAM RONALD                :
 YANAKOS, HER HUSBAND,                         :
                                               : Petition for Allowance of Appeal from
                     Petitioners               : the Order of the Superior Court
                                               :
                                               :
              v.                               :
                                               :
                                               :
 UPMC, UNIVERSITY OF PITTSBURGH                :
 PHYSICIANS, AMADEO MARCOS, M.D.               :
 AND THOMAS SHAW-STIFFEL, M.D.,                :
                                               :
                     Respondents               :



                                        ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      Does the MCARE Statute of Repose violate the Open Courts guarantees of
      the Pennsylvania Constitution, Article I, §11, where it arbitrarily and
      capriciously deprives some patients of any access to courts, but permits
      actions by similarly situated patients?